
	

114 HR 3696 IH: Medicare Premium Fairness Act of 2015
U.S. House of Representatives
2015-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3696
		IN THE HOUSE OF REPRESENTATIVES
		
			October 7, 2015
			Ms. Titus introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to prevent Medicare part B premium and deductible
			 increases for 2016.
	
	
 1.Short titleThis Act may be cited as the Medicare Premium Fairness Act of 2015. 2.Preventing Medicare part B premium and deductible increases for 2016 (a)In generalSection 1839(a) of the Social Security Act (42 U.S.C. 1395r(a)) is amended—
 (1)in the second sentence of paragraph (1), by striking Such and inserting Subject to paragraph (5), such; and (2)by adding at the end the following new paragraph:
					
 (5)In applying this part (including subsection (i) and section 1833(b)), the monthly actuarial rate for enrollees age 65 and over for 2016 shall be equal to the monthly actuarial rate for such enrollees for 2015..
 (b)Conforming fundingSection 1844(a) of the Social Security Act (42 U.S.C. 1395w(a)) is amended— (1)in paragraph (3), by striking the period at the end and inserting ; plus; and
 (2)by adding at the end the following:  (4)a Government contribution equal to, as estimated by the Chief Actuary of the Centers for Medicare & Medicaid Services, the reduction in aggregate premiums payable for a month under this part that is attributable to the application of section 1839(a)(5) with respect to—
 (A)enrollees age 65 and over; and (B)enrollees under age 65.
							In applying paragraph (1), the government contribution under paragraph (4) with respect to
			 enrollees described in subparagraphs (A) and (B) of such paragraph (4)
			 shall be treated as premiums payable and deposited in the Trust Fund under
			 subparagraphs (A) and (B), respectively, of paragraph (1)..
				
